United States Court of Appeals
                     For the First Circuit


No. 03-1678

                         EILEEN CROWLEY,

                      Plaintiff, Appellant,

                               v.

                        L.L. BEAN, INC.,

                      Defendant, Appellee.



                          ERRATA SHEET

     The opinion of this Court issued on March 17, 2004, is
amended as follows:

     Page 10, lines 16-17: delete the text ", submitted to the
district court days after this court's mandate issued,"